         Case 1:19-cv-00502-RWL Document 125 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ESTEBAN FLORES BARRETO PELON,
ENRIQUE J. BALDERAS, FRANCISCO
FLORES BARRETO, individually and
on behalf of other similarly situated, et
al.,
                                                     19 Civ. 502 (KPF)
                           Plaintiffs,
                                                          ORDER
                    -v.-

GABI OPERATING CORP. d/b/a
Marinara Pizza, formerly d/b/a Saba’s
Pizza, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Counsel for Plaintiffs, Defendants, and Mr. Peral are hereby ORDERED

to appear for a telephonic conference on July 26, 2021, at 12:30 p.m. At that

time, the parties shall call (888) 363-4749 and enter access code 5123533.

Please note, the conference line will not be available before 12:30 p.m.

      SO ORDERED.

Dated:       July 26, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
